DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06 Dec 2021 has been entered.  Claims 1, 3-6, 9-15, 18-19, and 21 are pending in the application with claims 2, 7-8, 16-17, 20, and 22-35 cancelled.  Claim 1 is currently amended.  Applicant’s amendment to the Specification and Claims have overcome most, but not all, objections and 35 U.S.C. 112 rejections previously set forth in the Non-Final Office Action mailed 06 Aug 2021. The remaining objection is restated below.
The claims remain interpreted as invoking 35 U.S.C. 112(f) as to all limitations identified in the preceding Office action which remain in the pending claims. While some of the prior 35 U.S.C. 112(f) interpretations are no longer required based upon the cancellation of the claims containing those limitations all other prior 35 U.S.C. 112(f) interpretations are maintained, while not restated herein.
Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (¶¶0003, 0094).  Note that Fig. 11 is only discussed in the Background section and as being “conventional.”  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed for having been amended to include all limitations of former claim 17, which was indicated as allowable subject matter in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785